

113 HRES 401 IH: Expressing support for designation of the third Tuesday of November as National Entrepreneurs Day.
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 401IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mr. Peters of California (for himself, Mr. Grimm, Mr. Murphy of Florida, Mr. Cárdenas, Ms. Bordallo, Mr. Cicilline, Mr. Vargas, Ms. Kuster, Mr. Rice of South Carolina, Mrs. Davis of California, Ms. DelBene, Ms. Esty, Mr. Loebsack, Mr. Peters of Michigan, Mr. Payne, Mr. Lowenthal, Mrs. Negrete McLeod, Ms. Chu, Mr. Polis, Ms. Eshoo, Mr. Honda, Mr. Kilmer, Mr. Larsen of Washington, Mr. Kind, Mr. Heck of Washington, Mr. Foster, and Mr. Bentivolio) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for designation of the third Tuesday of November as National Entrepreneurs Day.Whereas since our Nation’s beginning, innovation, creativity, industriousness, and entrepreneurship have formed the economic fiber of the United States;Whereas entrepreneurs’ willingness to evaluate risk has resulted in unparalleled contributions to this country’s growth and development;Whereas entrepreneurship is the stimulus for strengthening the economy, advancing innovation, improving productivity, and creating new jobs;Whereas research conveys that innovation has been responsible for approximately two-thirds of our country’s economic growth since World War II;Whereas more than half-a-million new businesses are created in the United States every month and small business openings have accounted for 40 percent of new jobs in the last two decades;Whereas despite economic instability, 56 percent of adults were confident that they could start a business and 82 percent of entrepreneurs in 2012 used their own savings for startup cash, indicating that the American entrepreneurial spirit remains strong;Whereas collaboration and cooperation amidst a broad coalition of organizations, including nonprofit entrepreneurial incubators, angel investors, venture capitalists, crowd-funding initiatives, and other early-stage investors, catalyze entrepreneurial ventures;Whereas entrepreneurial literacy skills serve as one of the 21st-century content areas critical to success in communities and workplaces;Whereas more than 70 percent of young Americans envision starting a business or doing something entrepreneurial as adults;Whereas positive outcomes for youth who participate in entrepreneurship education programs include improved academic performance, increased critical thinking skills, and heightened occupational aspirations;Whereas to maintain our position as a world economic leader, the government, entrepreneurs, universities, and small and large businesses of this country must be united in a comprehensive effort to welcome and cultivate entrepreneurial savvy;Whereas entrepreneurship is America’s best offense for economic progress and its finest defense against the status quo; andWhereas the third Tuesday of November would be an appropriate date to designate as National Entrepreneurs Day: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National Entrepreneurs Day;(2)recognizes the considerable contributions of entrepreneurs to the United States of America; and(3)honors those entrepreneurs who ignite innovation and inspire the next generation.